—Appeal from a judgment of the Supreme Court (Lewis, J.), entered June 4, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s grievance.
Petitioner, a prison inmate, challenges a policy instituted by respondents in connection with an inmate “call home” program. Under this policy, inmates are limited to a total of 15 persons with whom they may communicate by telephone, whose names must be on an approved list. Contrary to petitioner’s assertions, this policy does not violate his constitutional right to free speech or contravene respondents’ own regulations.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.